                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA
TANNI E. STUMPF,                                  :
                       Plaintiff                  :    CIVIL ACTION NO. 3:18-0913
          v.                                      :        (JUDGE MANNION)
ANDREW M. SAUL,                                   :
Commissioner of Social Security
                                                  :
                       Defendant                  :
                                            ORDER
          In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
          (1)          the report of Judge Cohn, (Doc. 12), is ADOPTED IN ITS
                       ENTIRETY;
          (2)          the plaintiff’s complaint appealing the final decision of the
                       Commissioner denying his claims for DIB and SSI, (Doc. 1),
                       is DENIED, and the plaintiff’s objections to Judge Cohn’s
                       report, (Doc. 13), are OVERRULED;
          (3)          the decision of the Commissioner is AFFIRMED; and
          (4)          the Clerk of Court is directed to CLOSE THIS CASE.



                                                  s/ Malachy E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge

Date: February 24, 2020
18-0913-01-ORDER.wpd
